COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 REBECA RODRIGUEZ,                                                 No. 08-19-00041-CV
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 v.                                                                 388th District Court
                                                 §
 MARIO RODRIGUEZ,                                                of El Paso County, Texas
                                                 §
                                Appellee.                          (TC# 2010CM2088)
                                                 §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of jurisdiction. Finding that there is no final judgment or appealable order, we

dismiss the appeal for want of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d

191, 195 (Tex. 2001); TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (authorizing appeals from

certain interlocutory orders). Appellant filed notice of appeal indicating that she is appealing an

interlocutory order signed by the trial court on January 10, 2019 granting a motion to disqualify

Appellant’s attorney. No statute authorizes an interlocutory appeal from an order disqualifying

counsel. The Clerk of the Court sent Appellant notice that the Court intended to dismiss the appeal
for lack of jurisdiction because there is no final judgment or appealable order. Appellant did not

file any response. Accordingly, we dismiss the attempted appeal for lack of jurisdiction.


                                             GINA M. PALAFOX, Justice
February 15, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-